PROSPECTUS DATED JANUARY 28, 2010, AS SUPPLEMENTED MARCH 19, 2010, AND APRIL 30, 2010 Prime Money Market Fund Government Money Market Fund Institutional Class (CNMXX) Institutional Class (CNIXX) Class N (CNPXX) Class N (CNGXX) Class S (CNSXX) Class S (CNFXX) California Tax Exempt Money Market Fund Large Cap Growth Equity Fund Institutional Class (CNTXX) Institutional Class (CNGIX) Class N (CNEXX) Class N (CLEAX) Class S (CEMXX) Large Cap Value Equity Fund Multi-Asset Fund Institutional Class (CNLIX) Institutional Class (CNIIX) Class N (CVEAX) Class N (CNIAX) Corporate Bond Fund Government Bond Fund Institutional Class (CNCIX) Institutional Class (CNBIX) Class N (CCBAX) Class N (CGBAX) California Tax Exempt Bond Fund High Yield Bond Fund Institutional Class (CNTIX) Institutional Class (CHYIX) Class N (CCTEX) Class N (CHBAX) RCB Small Cap Value Fund Limited Maturity Fixed Income Fund Institutional Class (RCBIX) Institutional Class (AHLFX) Class N (RCBAX) Class N (AHALX) Class R (RCBSX) Full Maturity Fixed Income Fund Socially Responsible Equity Fund Institutional Class (AHFMX) Institutional Class (AHSRX) Class N (AHAFX) Class N
